DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-6 are objected to because of the following informalities:  
Claim 1 Line 3, Line 4, Line 5, Line 7, Line 8, Claim 5 Line 2, and Claim 6 Line 2 state in part: “ESP” should be changed to state: --electrical submersible pump (ESP)--.  
Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities: 
On Page 8 ¶0027 Line 3, Page 13 ¶0050 Line 8, Page 14 ¶0059 Line 9 it states in part: “when production presumes.” Should be changed to state: --when production  resumes.--.  Additionally, it is noted that Page 5 ¶0014 & ¶0016 of the specification filed on 01/12/2021 use the language “production resumes” thus the above correction, is understood to be the correction of an obvious error.
Appropriate correction is required.
Drawings
The drawings are objected to because in Figure 3 box 306 states in part “WHEN PRODUCTION PRESUMES” should be changed to state --WHEN PRODUCTION RESUMES--.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1: Line 8-10 states: “suspending, using the magnetic field source positioned above the ESP, the iron- containing particles until the iron-containing particles are carried out of the wellbore when production presumes.” It is unclear the exact limitations the applicant is introducing here, specifically it is unclear what applicant means with the language “when production presumes.” What is the production presuming? How does production presume? For the purpose of examination the claim language in question will be examined as --suspending, using the magnetic field source positioned above the ESP, the iron- containing particles until the iron-containing particles are carried out of the wellbore when the electrical submersible pump (ESP) is turned on and production resumes.--. It is noted that given the disclosure at ¶0014 and ¶0016 (Page 5) & ¶0026 and ¶0027 (Page 8) of the specification filed on 01/12/2021 it is understood that production resumes when the ESP is turned on.--
Claim 5 recites the limitation "the electric coil" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the electric coil" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1: Line 1-5 states: 
“1. A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising: 
positioning tubing in a wellbore with an ESP and a magnetic field source mounted on the tubing, the magnetic field source positioned above the ESP and configured to generate a magnetic field to suspend iron-containing particles above a discharge of the ESP;”
As currently written, the claim is directed to: a computer system with a computer-readable medium storing one or more instructions executable by (the) computer system to perform operations comprising: a “positioning …” operation, an “activating …” operating, and a “suspending … until … production resumes” operation.
In the instant application, the specification at ¶0024, ¶0025, & ¶0028 state: 

    PNG
    media_image1.png
    341
    863
    media_image1.png
    Greyscale

Paragraph 0024 of SPEC in 17/146913 filed on 01/12/2021

    PNG
    media_image2.png
    310
    869
    media_image2.png
    Greyscale
 Paragraph 0025 of SPEC in 17/146913 filed on 01/12/2021

    PNG
    media_image3.png
    494
    874
    media_image3.png
    Greyscale
 Paragraph 0028 of SPEC in 17/146913 filed on 01/12/2021

In determining whether this is adequate written description support for a computer implemented function claim limitation (e.g. written description support for --a computer system with a computer-readable medium storing one or more instructions executable by (the) computer system to perform operations comprising: a “positioning …” operation, an “activating …” operation, and a “suspending … until … production resumes” operation.--) the critical inquiry is does the specification describe the claimed invention in sufficient detail that one skilled in the art can reasonable conclude that the inventor had possession of the claimed invention at the time of filing? (see MPEP §2163.01 I & 2163.02)
At issue in the instant application is, the specification does not particularly point out the algorithm or steps/procedure that is used for the “one or more instructions” to perform the operation of: “positioning tubing in a wellbore with an ESP and a magnetic field source mounted on the tubing, the magnetic field source positioned above the ESP and configured to generate a magnetic field to suspend iron-containing particles above a discharge of the ESP;”. When looking to the specification and the pertinent portions of the disclosure which relate to the claimed “positioning …” operation, the above cited paragraphs at ¶0024, ¶0025, & ¶0028 and Figures 3 & 4 are pertinent. 
However, ¶0024 merely states that that “Figure 3 is a flowchart of an example method 300 … according to some implementations of the present disclosure.” 
Additionally, ¶0028 simply states “FIG. 4 is a block diagram of an example computer system 400 used to provide computational functionalities associated with described algorithms, methods, functions, processes, flows, and procedures, as described in the instant disclosure, according to some implementations of the present disclosure.” 
These passages describe applicants’ desire to program software instructions to be executed by a computer system, but (these passages ¶0024 & ¶0028) fails to sufficiently identify how exactly the “one or more instructions” are able to achieve the function of “positioning tubing in a wellbore with an ESP and a magnetic field source mounted on the tubing, the magnetic field source positioned above the ESP” as required by the claim. 
Further, ¶0025 is noted, however ¶0025 merely states that that “At 302, tubing is positioned in a wellbore with an ESP and a magnetic field source mounted on the tubing.” After this first sentence, the remainder of the paragraph describes where the magnetic field source is located and its function. Therefore ¶0025 fails to describe how the inventor intends to have the assembly of the -tubing, ESP, and magnetic field source above the ESP and mounted on the tubing- to be positioned in the well bore by “one or more instructions” executed by a computer system, and how this function is achieved as intended by the inventor, as required by the claim. 
Finally; depending claim(s) inherit deficiencies from the parent claim(s).   	Appropriate correction is required.
Claims
Due to the degree of uncertainty and the considerable speculation and/or assumptions that must be made with regards to the claim language recited in claims 1-6 (as identified in the 112 rejections above), the examiner is unable to make a determination on patentability as the scope of the claims filed on 1-6 is not clear. See MPEP 2173.06 II. 

Conclusion
The prior art made of record and not relied upon in the attached PTO-892 is considered pertinent to applicant's disclosure.
Goraj USPN 9028687 - discloses an electromagnetic separating (electromagnetic coils 6, 14, 15) device for separating magnetic or magnetizable particles present in suspension.
Jokhio USPN 7174957 - discloses an ESP system in a wellbore to deliver well fluid having entrained iron sulfide particles entrained in the well fluid. The ESP system using a bailer 116 with magnets to separate the iron sulfide particles from the well fluid.
Shaw USPN 6668925 - discloses an ESP in a wellbore. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH S. HERRMANN/           Examiner, Art Unit 3746                                                                                                                                                                                             /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746